EXHIBIT 10.1


--------------------------------------------------------------------------------


 
FACILITY AND SECURITY AGREEMENT
 
Dated as of May 21, 2010
 
Between
 
DYNEGY HOLDINGS INC.
 
as Borrower
 
and
 


 
MORGAN STANLEY CAPITAL GROUP INC.
 
as Lender and Paying Agent
 


 



 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Section Page
 
 
ARTICLE I
 
 


 
 
DEFINITIONS
 
 
SECTION 1.01.
Certain Defined Terms 
 

 
SECTION 1.02.
Computation of Time Periods 
 

 
SECTION 1.03.
Uniform Commercial Code 
 

 
ARTICLE II
 
 


 
 
AMOUNTS AND TERMS OF THE LETTERS OF CREDIT
 
 
SECTION 2.01.
The Letters of Credit 
 

 
SECTION 2.02.
Issuance of and Drawings under Letters of Credit 
 

 
SECTION 2.03.
Repayment of Letter of Credit Loans 
 

 
SECTION 2.04.
Obligations Unconditional; Limitations of Liability 
 

 
SECTION 2.05.
Voluntary Prepayments and Mandatory Reduction/ Collateralization of Letters of
Credit 
 

 
SECTION 2.06.
Interest 
 

 
SECTION 2.07.
Fees 
 

 
SECTION 2.08.
Payments and Computations 
 

 
SECTION 2.09.
Evidence of Debt 
 

 
SECTION 2.10.
Collateral Account 
 

 
SECTION 2.11.
Underlying Contracts 
 

 
ARTICLE III
 
 


 
 
CONDITIONS TO EFFECTIVENESS AND OF
 
 
ISSUANCES OF LETTERS OF CREDIT
 
 
SECTION 3.01.
Conditions to Effectiveness 
 

 
SECTION 3.02.
Conditions Precedent to Certain Issuances 
 

 
ARTICLE IV
 
 


 
 
REPRESENTATIONS AND WARRANTIES
 
 
SECTION 4.01.
Representations and Warranties of the Borrower 
 

 
ARTICLE V
 
 


 
 
EVENTS OF DEFAULT
 
 
SECTION 5.01.
Events of Default 
 

 
ARTICLE VI
 
 


 
 
THE PAYING AGENT
 
 
SECTION 6.01.
Authorization and Action 
 

 
SECTION 6.02.
Payments to the Paying Agent 
 

 
SECTION 6.03.
Duties of Paying Agent; Exculpatory Provisions 
 

 
SECTION 6.04.
Reliance by Paying Agent. 
 

 
SECTION 6.05.
Indemnification 
 

 
ARTICLE VII
 
 


 
 
GRANT OF SECURITY INTEREST; REMEDIES
 
 
SECTION 7.01.
Grant of Security Interest 
 

 
SECTION 7.02.
Security for Obligations 
 

 
SECTION 7.03.
Borrower Remains Liable 
 

 
SECTION 7.04.
Control of the Collateral; Investments in the Collateral Account 
 

 
SECTION 7.05.
Further Assurances 
 

 
SECTION 7.06.
Lender Appointed Attorney-in-Fact 
 

 
SECTION 7.07.
Lender May Perform 
 

 
SECTION 7.08.
Reasonable Care 
 

 
SECTION 7.09.
Remedies 
 

 
SECTION 7.10.
Indemnity and Expenses 
 

 
SECTION 7.11.
Continuing Security Interest; Assignments 
 

 
SECTION 7.12.
Release; Termination 
 

 
ARTICLE VIII
 
 


 
 
MISCELLANEOUS
 
 
SECTION 8.01.
Amendments, Etc 
 

 
SECTION 8.02.
Notices, Etc 
 

 
SECTION 8.03.
No Waiver; Remedies 
 

 
SECTION 8.04.
Costs and Expenses; Indemnification 
 

 
SECTION 8.05.
Binding Effect 
 

 
SECTION 8.06.
Assignments and Participations 
 

 
SECTION 8.07.
Set-off 
 

 
SECTION 8.08.
Execution in Counterparts 
 

 
SECTION 8.09.
No Liability of the Lender 
 

 
SECTION 8.10.
Jurisdiction, Etc 
 

 
SECTION 8.11.
Termination 
 

 
SECTION 8.12.
Governing Law 
 

 
SECTION 8.13.
Waiver of Jury Trial 
 






 
 
 

--------------------------------------------------------------------------------

 

EXHIBITS


Exhibit A – Form of Letter of Credit
Exhibit B – Application and Agreement for Letter of Credit
Exhibit C – Form of Guaranty
Exhibit D – Amendment Request
Exhibit E – Anti-Money Laundering Form

 
 
 

--------------------------------------------------------------------------------

 

FACILITY AND SECURITY AGREEMENT
 
FACILITY AND SECURITY AGREEMENT (this “Agreement”) dated as of May 21, 2010, is
made and entered into by and between DYNEGY HOLDINGS INC. (the “Borrower”), and
MORGAN STANLEY CAPITAL GROUP INC. (individually, “MSCG”), as issuer of Letters
of Credit and Lender of Letter of Credit Loans hereunder (in such capacities,
the “Lender”).
 
The Borrower has requested that the Lender establish a variable committed line
of credit in favor of the Borrower for the issuance of Letters of Credit for the
account of the Borrower to support certain obligations of the Borrower or any
Eligible Subsidiary.  The Lender has indicated its willingness to extend such
line of credit through the issuance of Letters of Credit on the terms and
conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I


 
DEFINITIONS
 
SECTION 1.01. Certain Defined Terms
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Acceleration Date” has the meaning specified at the end of Section 5.01.
 
“Account Bank” means The Northern Trust International Banking Corporation.
 
“Availability Termination Date” means December 31, 2012.
 
“Available Amount” means, at any time in respect of any Letter of Credit, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing).
 
“Bankruptcy” means, in the case of any Person, that such Person (i) is dissolved
(other than pursuant to a consolidation, amalgamation, or  merger); or (ii)
becomes insolvent or is unable to pay its debts, or fails, or admits in writing
its inability generally, to pay its debts as they become due; or (iii) makes a
general assignment, arrangement or composition with or for the benefit of its
creditors; or (iv) institutes or has instituted against it a proceeding, whether
judicial, quasi-judicial or administrative, seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or is subject to a petition presented
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition
(A) results in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation or (B) is
not dismissed, discharged, stayed or restrained in each case within 30 days of
the institution or presentation thereof; or (v) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); or (vi) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; or (vii) has a secured party or a
governmental entity take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party or governmental entity maintains possession, or any such
process is not dismissed, discharged, stayed or restrained, in each case within
30 days thereafter; or (viii) causes or is subject to any event with respect to
which, under the applicable laws of any jurisdiction, has an analogous effect to
any of the events specified in clauses (i) to (vii) (inclusive).
 
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
“Business Day” means each day of the year on which banks are not required or
authorized by law to close in New York City or Salt Lake City, Utah and on which
dealings are carried on in the London interbank market.
 
“Collateral” has the meaning specified in Section 7.01.
 
“Collateral Account” means Account No. 102897-20010 maintained in the name of
the Lender with the Account Bank at its office at Harborside Financial Center
Plaza 10, Suite 1401, 3 Second Street, Jersey City, NJ 07311-3988.
 
“Commodity Transaction” means any transaction (including any agreement with
respect to any such transaction) now existing or hereafter entered into between
MSCG or any of its affiliates and the Borrower or any of its affiliates (or any
other person if guaranteed by the Borrower) which is a forward, swap, future,
option or other similar transaction relating to one or more commodities.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.
 
“Determination Date” has the meaning specified for such term in the Letter
Agreement.
 
“Effective Date” has the meaning specified in Section 3.01.
 
“Eligible Subsidiary” means each of Dynegy Marketing and Trade, LLC, a Delaware
limited liability company, Dynegy Power Marketing Inc., a Texas corporation, and
Dynegy Gas Imports, LLC, a Delaware limited liability company, in each case,
only if and for so long as such entity is a wholly owned subsidiary of Dynegy
Holdings Inc.
 
“Events of Default” has the meaning specified in Section 5.01.
 
“Facility Available Amount” has the meaning specified for such term in the
Letter Agreement; provided, however, that if an Event of Default has occurred
and is continuing, the Facility Available Amount shall be zero.
 
“Force Majeure Event” means any force majeure event or act of state that is
beyond the control of the Lender and that the Lender could not, after using
reasonable commercial efforts (which will not require the Lender to incur an
expense or loss, other than immaterial, incidental expenses), overcome.
 
“Interest Period” means, in connection with determining the LIBOR Rate in effect
on any day during a calendar quarter, the period commencing on the first day of
such calendar quarter and ending on the last day of such calendar quarter.
 
“ISP98” means the International Standby Practices (ISP98), in force as of
1 January 1999, ICC Publication No. 590.
 
“L/C Related Documents” has the meaning specified in Section 2.04(a)(i).
 
“Lender” has the meaning specified in the recital of the parties to this
Agreement.
 
“Letter Agreement” means the letter agreement dated the date hereof between the
Borrower and the Lender.
 
“Letter of Credit” means an irrevocable letter of credit, in substantially the
form of Exhibit A hereto or in such other form as shall be permitted under
Section 2.02(a) (provided, however, that such other form shall provide for the
automatic reduction of the amount of such letter of credit in a manner similar
to the form of Exhibit A), and issued by the Lender pursuant to Section 2.01.
 
 “Letter of Credit Availability” has the meaning specified in Section 2.01.
 
“Letter of Credit Facility” means, at any time, an amount equal to the Facility
Available Amount reduced by the aggregate principal amount of the Letter of
Credit Loans (and all accrued interest thereon) outstanding at such time.
 
“Letter of Credit Loan” has the meaning specified in Section 2.02(b).
 
“LIBOR Rate” means, for any Interest Period, a rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01
(or any successor page) as the London interbank offered rate for deposits in
U.S. dollars at 11:00 a.m. (London time) two Business Days before the first day
of such Interest Period for a period equal to three months; provided, however,
that, if for any reason such rate is not available, the term “LIBOR Rate” means,
for any Interest Period, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in U.S. dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a period equal to three months; provided if more than one rate is specified
on Reuters Screen LIBO Page, the applicable rate shall be the arithmetic mean of
all such rates.
 
“MSCG” has the meaning specified in the recital of parties to this Agreement.
 
“Paying Agent” has the meaning specified in Section 6.01.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Repayment Schedule” means, for each Letter of Credit Loan, unless otherwise
agreed between the parties hereto, repayment of 80% of the principal amount of
such Letter of Credit Loan within twenty Business Days from the date of such
Letter of Credit Loan and repayment of the balance of such principal amount of
such Letter of Credit Loan in 3 equal monthly installments on the last Business
Day of each month thereafter, beginning with the first month ending after the
date on which the first payment is due; provided, however, that the full balance
of such Letter of Credit Loan shall be repayable in full on the earlier of the
Acceleration Date and January 15, 2013.
 
“Secured Obligations” has the meaning specified in Section 7.02.
 
“Succession Event” means, with respect to the Borrower, an event, such as a
merger, consolidation, amalgamation, transfer of assets or liabilities,
demerger, spin-off or other similar event in which another entity succeeds to
the obligations of the Borrower, whether by operation of law or pursuant to any
agreement.  Notwithstanding the foregoing, “Succession Event” shall not include
an event in which the holders of obligations of the Borrower exchange such
obligations for the obligations of another entity, unless such exchange occurs
in connection with a merger, consolidation, amalgamation, transfer of assets or
liabilities, demerger, spin-off or other similar event.  For purposes of the
definition of “Succession Event,” “succeeds” means, with respect to the Borrower
and its obligations, that a party other than the Borrower (a) assumes or becomes
liable for such obligations whether by operation of law or pursuant to any
agreement or (b) issues bonds that are exchanged for such obligations, in each
case such that Borrower is no longer an obligor (primarily or secondarily) with
respect to such obligations.
 
“Termination Date” means the earlier of (i) Availability Termination Date and
(ii) the Acceleration Date.
 
“Threshold Amount” means the lesser of (a) $50,000,000 (fifty million dollars)
and (b) such lower cross default threshold as is applicable at the time of
measurement in any bank credit facility of Borrower (or any bank credit facility
of others guaranteed by Borrower) relating to a principal amount of borrowing
(including any undrawn commitments) of at least $150,000,000.
 
“Transaction Documents” means this Agreement and the Letter Agreement.
 
“Trigger Date” has the meaning specified in Section 2.05(b).
 
“UCC” means the Uniform Commercial Code from time to time in effect in the
specified jurisdiction.
 
“UCP” means the Uniform Customs and Practice for Documentary Credits, 2007
Revision, ICC Publication No. 600.
 
“U.S.” and “United States” means United States of America.
 
SECTION 1.02. Computation of Time Periods
 
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”
 
SECTION 1.03. Uniform Commercial Code
 
Terms defined in Article 8 or Article 9 of the UCC of the State of New York are
used in this Agreement as such terms are defined in such Article 8 or Article 9.
 
ARTICLE II


 
AMOUNTS AND TERMS OF THE LETTERS OF CREDIT
 
SECTION 2.01. The Letters of Credit
 
The Lender agrees, on the terms and conditions hereinafter set forth, to issue
Letters of Credit in U.S. dollars for the account of the Borrower, and in
relation to its or any Eligible Subsidiaries’ obligations, from time to time on
any Business Day during the period from the Effective Date until the
Availability Termination Date, in an initial Available Amount for each such
Letter of Credit not to exceed an amount equal to the Letter of Credit Facility
at such time reduced by the aggregate Available Amount of all other Letters of
Credit issued on or prior to the date of issuance of such Letter of Credit,
issued pursuant to this Agreement, and then outstanding (such amount as so
reduced being the “Letter of Credit Availability”) at such time.  Each Letter of
Credit shall be in the amount of at least $1,000,000.  The expiration date for
each Letter of Credit shall be no later than the earlier of (i) 360 days after
the date of issuance thereof and (ii) the Availability Termination Date.
 
SECTION 2.02. Issuance of and Drawings under Letters of Credit
 
(a) Request for Issuance.  (i) The Borrower may request the issuance of a Letter
of Credit by giving notice to the Lender in accordance with Section 8.02;
provided, however, that at any time no more than seven Letters of Credit may be
issued and outstanding, in the aggregate to a maximum of seven
beneficiaries.  Each such request for issuance of a Letter of Credit shall be
given to the Lender not later than 12:00 noon (New York City time) on the
Business Day that is at least two Business Days before the proposed date of
issuance of such Letter of Credit; provided, however, that the Lender shall be
under no obligation to issue any Letter of Credit in a form other than in
substantially the form attached as Exhibit A hereto, unless the Lender shall
have approved in its sole discretion such other form of Letter of Credit, two
Business Days shall have elapsed since the Lender shall have notified the
Borrower of such approval and, in each case, the beneficiary of such Letter of
Credit has provided written notice to the Lender that such form is acceptable to
the beneficiary.  The Facility Available Amount to be used in connection with
issuing Letters of Credit pursuant to this Section 2.02, shall be the lowest of
the Facility Available Amount on the date that the Borrower gave such notice and
the Facility Available Amount on the date of issuance of such Letter of
Credit.  Each such request for issuance of a Letter of Credit shall be in the
form of a completed application (including attachments thereto) substantially in
the form of Exhibit B hereto, submitted to the Lender by electronic
communication or by facsimile, in each case, confirmed immediately by telephone,
in each case in accordance with Section 8.02.  If the Letter of Credit is in
substantially the form attached as Exhibit A hereto or such other form as the
Lender may approve in its sole discretion, the Lender will, upon fulfillment of
the applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower on the date specified in such request for issuance
(unless a Force Majeure Event has occurred, in which case the Lender will make
such Letter of Credit available to the Borrower upon the Business Day after the
termination of the Force Majeure Event) at the Lender’s office referred to in
Section 8.02 or as otherwise agreed with the Borrower in connection with such
issuance.
 
(ii) If, on the date specified in the request for issuance of a Letter of Credit
by the Borrower in accordance with clause (i) above:
 
(A) the Facility Available Amount on such specified date is less than the sum of
(w) the requested Available Amount of such Letter of Credit plus (x) the
aggregate principal amount of the Letter of Credit Loans (and all interest
accrued thereon) outstanding at such time plus (y) the aggregate Available
Amount in respect of all existing Letters of Credit at such time, then the
Available Amount of the Letter of Credit issued shall be reduced to an amount
which, when added to the amounts set forth in (x) and (y) above, is equal to the
Facility Available Amount (rounded down to the nearest $100,000) on such
specified date; provided, however, that if the Borrower has requested the
issuance of two or more Letters of Credit on such specified date, the Available
Amounts of such Letters of Credit will be reduced pro rata in accordance with
this clause (A), unless the Borrower and the Lender shall agree otherwise; or
 
(B) the Facility Available Amount on such specified date is greater than the sum
of (w) the requested Available Amount of such Letter of Credit plus (x) the
aggregate principal amount of the Letter of Credit Loans (and all interest
accrued thereon) outstanding at such time plus (y) the aggregate Available
Amount in respect of all existing Letters of Credit at such time, then the
Borrower may make a request to the Lender by telephone, confirmed immediately by
electronic communication, in each case in accordance with Section 8.02, no later
than 12:00 noon (New York City time) on the date specified in the request for
issuance of such Letter of Credit, to increase the Available Amount of such
Letter of Credit to an amount not to exceed the amount which, when added to the
amounts set forth in (x) and (y) above, is equal to the Facility Available
Amount on such specified date.
 
(iii) If at the time of, and in connection with, the Borrower’s request for a
Letter of Credit pursuant to Section 2.02(a)(i) above, the Borrower shall notify
the Lender in accordance with Section 8.02 hereof that the beneficiary requests
that such Letter of Credit be guaranteed by Morgan Stanley, the Lender will
arrange for such a guaranty to be issued by Morgan Stanley in substantially the
form of Exhibit C hereto.
 
(b) Drawing and Reimbursement.  The payment by the Lender of each drawing under
any Letter of Credit shall constitute, for all purposes of this Agreement, the
making by the Lender to the Borrower of a loan (a “Letter of Credit Loan”) in
the amount of such drawing, which loan shall be a senior unsecured obligation of
the Borrower and shall be repaid in accordance with Section 2.03.
 
SECTION 2.03. Repayment of Letter of Credit Loans
 
The Borrower shall repay to the Lender the principal amount of each Letter of
Credit Loan in accordance with the Repayment Schedule for such Letter of Credit
Loan.
 
SECTION 2.04. Obligations Unconditional; Limitations of Liability
 
(a) The obligations of the Borrower under this Agreement shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, including, without limitation, the following circumstances:
 
(i) any lack of validity or enforceability of this Agreement, any Letter of
Credit or any other agreement or instrument relating thereto (all of the
foregoing being, collectively, the “L/C Related Documents”);
 
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;
 
(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against the Lender or any beneficiary or
transferee of a Letter of Credit (or any Persons for which any such beneficiary
or transferee may be acting), or any other Person, whether in connection with
the transactions contemplated by the L/C Related Documents or any unrelated
transaction;
 
(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(v) payment by the Lender under a Letter of Credit against presentation of a
draft, certificate or other document that does not substantially comply with the
terms of such Letter of Credit; or
 
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.
 
The foregoing shall not be construed to excuse the Lender from liability to the
Borrower to the extent of any direct, but not consequential, damages suffered by
the Borrower that are caused by the Lender’s failure to exercise reasonable care
when determining whether a draft and other document presented under any Letter
of Credit appear, on their face, to be in strict compliance with the terms and
conditions thereof, in accordance with, and to the extent set forth in,
Section 8.09, the UCP or ISP98 (in either case, as applicable to such Letter of
Credit), and Article 5 of the Uniform Commercial Code as in effect in the State
of New York.
 
(b) Without limiting any other provision of this Agreement or of ISP98 or the
UCP (as applicable), the Lender and any guarantor or confirmer of any Letter of
Credit:
 
(i) shall not be responsible for the identity or authority of any signer or the
form, accuracy, genuineness, falsification or legal effect of any statement,
certificate or other document presented under any Letter of Credit if such
statement, certificate or other document on its face appears to be in accordance
with the terms and conditions of such Letter of Credit;
 
(ii)  shall not be responsible for any acts or omissions by, or the solvency of,
the beneficiary of any Letter of Credit or any other Person having any role in
any transaction underlying any Letter of Credit;
 
(iii) shall not be responsible for any failure of any statement, certificate or
other document presented under any Letter of Credit to conform, to comply, or to
be in accordance, in any way with any underlying contract or agreement between
the beneficiary of such Letter of Credit and the Borrower or any of its
affiliates; and
 
(iv) may accept or pay as complying with the terms and conditions of any Letter
of Credit any statement, certificate or other document appearing on its face (A)
substantially to comply with the terms and conditions of such Letter of Credit,
(B) to be signed or presented by or issued to any successor of the beneficiary
or any other Person in whose name such Letter of Credit requires or authorizes
that any statement, certificate or other document be signed, presented or
issued, including any administrator, trustee in bankruptcy, debtor in
possession, liquidator, receiver, or successor by merger or consolidation, or
any other Person purporting to act as the representative of or in place of any
of the foregoing, or (C) to have been signed, presented or issued after a change
of name of the beneficiary.
 
SECTION 2.05. Voluntary Prepayments and Mandatory Reduction/ Collateralization
of Letters of Credit
 
(a)  The Borrower may, at any time and from time to time upon at least three
Business Days’ notice to the Lender (such notice to be provided in accordance
with Section 8.02) stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay in whole
or in part the outstanding aggregate principal amount of the Letter of Credit
Loans, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid.
 
(b) A “Trigger Date” shall occur on any Business Day on which (i) the sum of
(x) the aggregate principal amount of the Letter of Credit Loans outstanding at
such time plus (y) the aggregate Available Amount in respect of all Letters of
Credit at such time, exceeds the Facility Available Amount at such time by more
than $100,000, and (ii) the Lender has, on or before 12:00 noon (New York City
time) on such Business Day provided written notice thereof to Borrower in
accordance with Section 8.02; provided that a written notice to Borrower of the
then current Facility Available Amount shall also be deemed to be a notice of a
Trigger Date for purposes hereof if such Facility Available Amount is $100,000
or more below the sum of (x) the aggregate principal amount of the Letter of
Credit Loans outstanding at such time plus (y) the aggregate Available Amount in
respect of all Letters of Credit at such time.
 
(c) If the Lender shall notify the Borrower of the occurrence of any Trigger
Date, the Borrower shall, by no later than 12:00 noon (New York City time) on
the day that is three Business Days after the day of such notification either:
(i) have terminated or amended existing Letters of Credit sufficient to reduce
the aggregate Available Amount of such Letters of Credit to the amount which is
the greater of (x) the amount which is equal to the Facility Available Amount on
the date of such notification less the aggregate principal amount of the Letter
of Credit Loans outstanding at such time (including interest accrued thereon)
and (y) zero or (ii) have paid to the Lender and Paying Agent in immediate
available funds, as follows:
 
    (x)           first, prepay Letter of Credit Loans, if any, plus interest
thereon as directed by the Lender, in an amount which is the lesser of (A) the
aggregate principal amount of the Letter of Credit Loans outstanding at such
time and (B) the amount by which the sum of (1) the aggregate principal amount
of the Letter of Credit Loans outstanding at such time plus (2) the aggregate
Available Amount in respect of all Letters of Credit at such time (after giving
effect to any actions take pursuant to clause (c)(i) above), exceeds the
Facility Available Amount on the day of such notification; and
 
    (y)           second, pay to the Paying Agent in same day funds the amount
which is the lesser of (A) the aggregate Available Amount of all then
outstanding Letters of Credit and (B) the amount by which the sum of (1) the
aggregate principal amount of the Letter of Credit Loans outstanding at such
time (after giving effect to any actions take pursuant to clause (c)(ii)(x)
above) plus (2) the aggregate Available Amount in respect of all Letters of
Credit at such time (after giving effect to any actions take pursuant to clause
(c)(i) above), exceeds the Facility Available Amount on the day of such
notification (such excess, an “Excess Payment”).  The Paying Agent shall, at the
direction of the Lender in its sole discretion, either:
 
(A) pay such Excess Payment, or a portion thereof, pro rata to the beneficiaries
under the outstanding Letters of Credit, ratably in accordance with their
respective Available Amounts, pursuant to the payment instructions furnished to
the Lender under Section 3.02(b)(i)(B); and/or
 
(B) pay such Excess Payment, or a portion thereof, into the Collateral Account
in accordance with Section 2.10(a).
 
The Paying Agent shall, not later than one Business Day after the application of
any funds pursuant to this Section 2.05(c)(ii)(y), notify the Borrower in
accordance with Section 8.02 as to the details of how such funds were applied.
 
(d) In the case of any amendment to increase or decrease the amount of any
existing Letter of Credit, any such increase or decrease shall be in increments
of $100,000 and in connection with such amendment, the aggregate Available
Amount of such Letter of Credit shall be rounded down to the nearest
$100,000.  Borrower shall submit the request for any such amendment to increase
or decrease the amount of any existing Letter of Credit to the Lender in the
form of Exhibit D, by electronic communication or facsimile, in each case,
confirmed immediately by telephone, in accordance with Section 8.02.
 
SECTION 2.06. Interest
 
The Borrower shall pay interest (without having regard to any Collateral
provided by or on behalf of the Borrower) on the unpaid principal amount of each
Letter of Credit Loan owing to the Lender from the date of such Letter of Credit
Loan until such principal amount shall be paid in full, at the applicable rate
per annum, and payable at the times, set forth in the Letter Agreement.
 
SECTION 2.07. Fees
 
The Borrower shall pay to the Lender the fees set forth in the Letter Agreement.
 
SECTION 2.08. Payments and Computations
 
(a) The Borrower shall make each payment hereunder and under the Letter
Agreement, irrespective of any right of counterclaim or set-off, not later than
2:00 p.m. (New York City time) on the day when due in U.S. dollars in same day
funds to or at the direction of the Lender at the deposit account designated by
the Lender to the Borrower.
 
(b) All computations of interest under Section 2.06 and the Letter Agreement and
of the ongoing fees under Section 2.07 and the Letter Agreement shall be made on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fee is payable.  Each determination of such interest rate
or fee by the Lender shall be conclusive and binding for all purposes, absent
manifest error.
 
(c) Whenever any payment hereunder or under the Letter Agreement shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day (or, if such payment is due on the last day of a
calendar month, and such day is not a Business Day, then such payment shall be
made on the preceding Business Day), and any such extension of time shall in
such case be included in the computation of payment of interest or fee, as the
case may be.
 
SECTION 2.09. Evidence of Debt
 
The Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to the Lender resulting
from each Letter of Credit Loan owing to the Lender from time to time, including
the amounts of principal and interest payable and paid to the Lender from time
to time hereunder.  Entries made in good faith by the Lender in such account or
accounts shall be prima facie evidence of the amount of principal and interest
due and payable or to become due and payable from the Borrower to the Lender
under this Agreement and the Letter Agreement, absent manifest error; provided,
however, that the failure of the Lender to make an entry, or any finding that an
entry is incorrect, in such account or accounts shall not limit or otherwise
affect the obligations of the Borrower to the Lender under this Agreement and
the Letter Agreement.
 
SECTION 2.10. Collateral Account
 
(a) The Borrower shall pay into the Collateral Account cash in U.S. dollars in
the amounts required to be paid, and at the times required to be paid therein,
pursuant to Section 2.05(c)(ii)(y)(B).  Such amounts shall be maintained in the
Collateral Account until such time as:
 
(b)  the sum of (x) the aggregate principal amount of the Letter of Credit
Loans  outstanding at such time (including interest accrued thereon) plus (y)
the aggregate Available Amount in respect of all Letters of Credit at such time
is less than the Facility Available Amount; and
 
(c) the Borrower shall have delivered a written request to the Lender in
accordance with Section 8.02, requesting a refund from the Collateral Account of
the amount by which the Facility Available Amount exceeds the sum of (x) the
aggregate principal amount of the Letter of Credit Loans  outstanding at such
time (including interest accrued thereon)plus (y) the aggregate Available Amount
in respect of all Letters of Credit at such time, whereupon the Lender shall,
within three Business Days of receipt of such written request, pay such amount
into an account designated by the Borrower for such purpose; provided, however,
that unless such amount is the entire amount on deposit in the Collateral
Account, any such amount payable by the Lender shall be rounded down the nearest
integral multiple of $500,000.
 
SECTION 2.11. Underlying Contracts
 
At all times on and after the Effective Date, the Borrower shall, as soon as
possible and in any event within three Business Days after the occurrence of any
default under a contract supported by a Letter of Credit, furnish to the Lender
a statement of an officer of the Borrower setting forth the details of such
default and the action that the Borrower has taken and proposes to take with
respect thereto.
 
ARTICLE III


 
CONDITIONS TO EFFECTIVENESS AND OF
 
ISSUANCES OF LETTERS OF CREDIT
 
SECTION 3.01. Conditions to Effectiveness
 
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which (i) the Borrower shall have paid to the
Lender the upfront fee referred to in the Letter Agreement, (ii) the Lender
shall have received, on or before the Effective Date, the following, each dated
such day (unless otherwise specified), in form and substance reasonably
satisfactory to the Lender:
 
       (a) The Letter Agreement.
 
       (b) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement, the Letter Agreement and the transactions
contemplated hereby and thereby, including the grant of a security interest in
the Collateral, and of all documents evidencing other necessary corporate action
and governmental and other third party approvals and consents, if any, with
respect to this Agreement and the Letter Agreement.
 
       (c) A copy of a certificate of the Secretary of State of the jurisdiction
of incorporation of the Borrower, dated reasonably near the Effective Date,
certifying (i) as to a true and correct copy of the certificate of incorporation
of the Borrower and each amendment thereto on file in such Secretary’s office
and (ii) that (A) such amendments are the only amendments to the Borrower’s
certificate of incorporation on file in such Secretary’s office, (B) the
Borrower has paid all franchise taxes to the date of such certificate and
(C) the Borrower is duly incorporated and in good standing or presently
subsisting under the laws of the State of the jurisdiction of its incorporation.
 
 
       (d) A certificate of the Secretary or any Assistant Secretary of the
Borrower, dated the Effective Date (the statements made in which certificate
shall be true on and as of the Effective Date), certifying as to (i) the absence
of any amendments to the certificate of incorporation of the Borrower since the
date of the Secretary of State’s certificate referred to in Section 3.01(c),
(ii) a true and correct copy of the bylaws of the Borrower as in effect on the
date on which the resolutions referred to in Section 3.01(b) were adopted and on
the Effective Date, (iii) the due incorporation and good standing or valid
existence of the Borrower as a corporation organized under the laws of the
jurisdiction of its incorporation, and the absence of any proceeding for the
dissolution or liquidation of the Borrower, and (iv) the names and true
signatures of the officers of the Borrower authorized to sign this Agreement and
the Letter Agreement.
 
       (e) A certificate of the Borrower signed on behalf of the Borrower by its
President or a Vice President, dated on the Effective Date (the statements made
in which certificate shall be true on and as of the Effective Date), certifying
as to (i) the truth of the representations and warranties contained in
Section 4.01 of this Agreement as though made on and as of the Effective Date
and (ii) the absence of any event occurring and continuing that constitutes a
Default.
      
       (f) Proper financing statements naming the Borrower as the debtor and the
Lender as secured party in form appropriate for filing under the UCC of all
jurisdictions necessary or desirable in order to perfect and protect the
security interest created in the Collateral pursuant to Article VII of this
Agreement.
 
       (g) A favorable opinion of Akin Gump Strauss Hauer & Feld LLP, counsel
for the Borrower, in form and substance reasonably satisfactory to the Lender,
 
and (iii) unless waived by the Lender, the Borrower shall have paid all fees,
charges and disbursement of counsel to the Lender (directly to such counsel if
requested by the Lender) to the extent invoiced prior to or on the Effective
Date, plus such additional amounts of such fees, charges and disbursement as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Lender).
 
SECTION 3.02. Conditions Precedent to Certain Issuances
 
The obligations of the Lender to issue or to increase by amendment any Letter of
Credit shall be subject to the further conditions precedent that on the date of
such issuance or increase, (a) the following statement shall be true:
 
(i) the representations and warranties contained in Section 4.01 of this
Agreement are correct in all material respects on and as of such date, before
and after giving effect to such issuance, as though made on and as of such date
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be correct in all material respects
as of such earlier date;
 
(ii) no Default or Event of Default has occurred and is continuing or would
result from such issuance or increase; and
 
(iii) no default, event of default or other similar condition or event (however
described) in respect of the Borrower in observing or performing any obligation
or condition, in each case taking into consideration any applicable cure
periods, in respect of any Commodity Transaction; unless the relevant time of
such issuance or increase is no sooner than on or after the second Determination
Date following the occurrence of any such event (taking into consideration any
applicable cure periods);
 
and (b) satisfaction of each of the following prior to such issuance:
 
(i) completion of the Lender’s customary anti-money laundering process with
respect to any beneficiary for which the Borrower has submitted to the Lender a
completed anti-money laundering form from the relevant beneficiary in the form
of Exhibit E hereto that remains current and correct at the time of any request
and issuance of a Letter of Credit to such beneficiary.  The Lender shall use
commercially reasonable efforts to timely review and complete the anti-money
laundering process following submission of such form;
 
(ii)  receipt by the Lender of payment instructions on the beneficiary’s
letterhead (with contact details), in each case in respect of the beneficiary of
such Letter of Credit; and
 
(iii) receipt be the Lender of such other approvals, opinions or documents as
the Lender may reasonably request.
 
ARTICLE IV
 


 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01. Representations and Warranties of the Borrower
 
The Borrower represents and warrants as follows:
 
       (a) It is duly organized, validly existing and in good standing in its
jurisdiction of incorporation.
 
 
       (b) It has full corporate power and authority, and has taken all
corporate action necessary, to execute and deliver the Transaction Documents, to
grant a security interest in the Collateral and to fulfill its obligations
under, and to consummate the transaction contemplated by, the Transaction
Documents.
 
       (c) The making and performance by it of the Transaction Documents,
including the grant by the Borrower of the security interest in the Collateral
granted pursuant hereto, do not and will not (i) violate its certificate of
incorporation or bylaws, (ii) violate in any material respect any law or
regulation of its jurisdiction of incorporation or any other law or regulation
applicable to it, or (iii) violate in any material respect any contractual
restriction binding on or affecting it.
 
       (d) All consents, licenses, approvals, authorizations, exemptions,
registrations, filings, opinions and declarations from or with any agency,
department, administrative authority, statutory corporation or judicial entity
necessary for the validity or enforceability of the security interest in the
Collateral granted pursuant to this Agreement or enforceability of its
obligations under the Transaction Documents have been obtained, and no
governmental authorization other than any already obtained are required in
connection with its execution, delivery and performance of the Transaction
Documents, the perfection or maintenance of the security interest created
pursuant to this Agreement (including the first priority nature thereof), or the
exercise by the Lender of its remedies in respect of the Collateral pursuant
hereto, except in each case for the timely filing of the financing statements
referred to in Section 3.01(f).
 
       (e) Each of the Transaction Documents has been duly executed and
delivered by it and constitutes its legal, valid and binding obligations,
enforceable against it in accordance with its terms, except as limited by the
bankruptcy, insolvency, reorganization, liquidation, moratorium and other
similar laws affecting creditors’ rights generally and by general principles of
equity.
 
       (f) There is no litigation or governmental proceeding pending at law or
in equity, nor to its knowledge threatened, against or affecting it which, if
determined adversely to it, would result in any material adverse change in its
interest in the Collateral or its ability to perform its obligations under the
Transaction Documents.
 
       (g) No Default or Event of Default has occurred and is continuing or
would occur by reason of its entering into or performing its obligations under
the Transaction Documents.
 
       (h) To the best knowledge of the executive officers of Dynegy Inc. (the
corporate parent of the Borrower) and the Borrower as of the Effective Date, the
written information furnished by or on behalf of Borrower to MSCG in connection
with the transactions contemplated hereby (including, without limitation,
reports, financial statements and certificates) and the negotiation of this
Agreement or delivered hereunder or under any other L/C Related Document (as
modified or supplemented by other information so furnished), when taken as a
whole together with the public disclosure and any Form 10-K, Form 10-Q or Form
8-K filed by Dynegy Inc. or the Borrower after the Effective Date (all of the
foregoing as updated, restated, or otherwise modified in writing from time to
time) do not contain any material misstatement of fact or omit to state any
material facts necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time. Notwithstanding anything to the contrary
in the preceding sentence, no representation, warranty or covenant is made with
respect to information for which the source is any separately identified (a)
third party source or (b) other person or entity not affiliated with or acting
as agent or representative for Dynegy Inc. or any of its subsidiaries.
 
       (i) The Collateral is free and clear of all liens, security interests and
other adverse claims.  This Agreement creates in favor of the Lender a valid and
perfected security interest in the Collateral, securing the payment of all of
the Secured Obligations purported to be secured thereby.  Such security interest
is a first priority security interest.  There are no effective UCC financing
statements on file in any recording office with respect to the Collateral.
 
       (j)  At each time that the Lender issues or increases by amendment any
Letter of Credit relative to the obligations of Dynegy Marketing and Trade or
Dynegy Power Marketing Inc., such entity is an Eligible Subsidiary.
 
ARTICLE V


 
EVENTS OF DEFAULT; SUCCESSION EVENT
 
SECTION 5.01. Events of Default
 
If any of the following events (“Events of Default”) shall occur and be
continuing:
 
       (a) (i) the Borrower shall fail to pay any principal of any Letter of
Credit Loan when the same shall become due and payable or (ii) the Borrower
shall fail to pay any interest on any Letter of Credit Loan, or the Borrower
shall fail to make any other payment under this Agreement or the Letter
Agreement, within two Business Days after the same shall become due and payable;
or
 
       (b) the Borrower shall fail to perform or observe any terms, covenants or
agreements contained in Section 2.05, within two Business Day after the same
shall be required to be performed or observed; or
 
       (c) any Bankruptcy of the Borrower; or
 
       (d) any default, event of default or other similar condition or event
(however described) in respect of the Borrower in observing or performing any
obligation or condition, in each case taking into consideration any applicable
cure periods, under one or more agreements with MSCG or any of its affiliates
(including any guarantee or similar document in favor of MSCG or any of its
affiliates) or one or more agreements or instruments relating to indebtedness of
Borrower or any guarantee by Borrower of indebtedness of others, in each case,
which indebtedness is owed to parties not affiliated with the Borrower; provided
that no default(s), event(s) of default or other similar condition(s) would
result in an Event of Default pursuant to this Section 5.01(d) unless (i)
arising from a failure to pay when due an aggregate amount (in total amount for
all such agreements, indebtedness and guarantees) not less than the Threshold
Amount or (ii) giving rise to an ability to declare, or result in, termination,
acceleration or liquidation of such agreement(s) or such indebtedness (including
guaranteed indebtedness) and the sum of, without duplication, (x) the aggregate
amounts payable by Borrower for all such agreements assuming they were then
terminated, accelerated or liquidated, as applicable and (y) the amount
(including undrawn commitments) of such indebtedness (including guaranteed
indebtedness) is not less than the Threshold Amount; or
 
       (e) the Lender ceases to have a valid and perfected first-priority
security interest on any material portion of the Collateral free and clear of
any other security interest; or
 
       (f) any representation or warranty made by the Borrower (or any of its
officers) under or in connection with this Agreement or in any certificate
furnished hereunder shall prove to have been incorrect in any material respect
when made; then, and in any such event, the Lender may, (A) by notice to the
Borrower provided in accordance with Section 8.02, declare the Letter of Credit
Facility and the obligations of the Lender to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate and (B) by notice to
the Borrower provided in accordance with Section 8.02, declare the Letter of
Credit Loans, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Letter of Credit Loans,
all such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower, provided, however, that,
in the event of an actual or deemed entry of an order for relief with respect to
the Borrower under the Federal Bankruptcy Code, (x) the Letter of Credit
Facility and the obligations of the Lender to issue Letters of Credit shall
automatically terminate and (y) the Letter of Credit Loans, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower (the date on which any event referred to in
clause (A), (B) or (C), or clause (x) or (y), above shall occur being the
“Acceleration Date”).
 
SECTION 5.02. Succession Event.  If a Succession Event shall occur, upon the
Lender’s request, the Borrower shall (a) cause the beneficiary of each
outstanding Letter of Credit to return to the Lender each such applicable Letter
of Credit and repay the aggregate outstanding amount of all Letter of Credit
Loans or (b) provide the Lender with cash collateral (in a manner reasonably
satisfactory to the Lender) in an amount equal to at least 105% of the sum of
(i) the aggregate Available Amount of all outstanding Letters of Credit plus
(ii) the aggregate outstanding amount of all Letter of Credit Loans.
 
ARTICLE VI


 
THE PAYING AGENT
 
SECTION 6.01. Authorization and Action
 
The Borrower hereby appoints and authorizes MSCG to act as paying agent (the
“Paying Agent”) hereunder on behalf of the Borrower with respect to the payments
to be made pursuant to Section 2.05(c)(ii)(y).
 
SECTION 6.02. Payments to the Paying Agent
 
The Borrower shall make any payment to be made to the Paying Agent pursuant to
Section 2.05(c)(ii)(y) to the following account:
 
The Northern Trust International Banking Corporation
ABA NO. 026001122
Morgan Stanley Capital Group Inc.
A/C NUMBER 102897-20010
 
SECTION 6.03. Duties of Paying Agent; Exculpatory Provisions
 
(a)  The Paying Agent’s duties hereunder are solely mechanical and
administrative in nature and the Paying Agent shall have no duties or
obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, the Paying Agent shall not:
 
(i) be subject to any fiduciary or other implied duties,
 
(ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby,
 
(iii) be liable for any action taken or not taken by it, except for its own
gross negligence or willful misconduct, or
 
(iv) be responsible for or have any duty to ascertain or inquire into (x) any
statement, warranty or representation made in or in connection with this
Agreement, (y) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, or (z) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein.  The Paying Agent shall not be responsible for the adequacy,
accuracy and/or completeness of any information (whether oral or written)
supplied by the Borrower or any other Person.
 
SECTION 6.04. Reliance by Paying Agent.  
 
The Paying Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Paying Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.
 
SECTION 6.05. Indemnification
 
The Borrower hereby agrees to indemnify the Paying Agent and its affiliates and
their respective officers, directors, employees, agents and advisors from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Paying Agent in any way relating to or arising out of this Agreement or any
Letter of Credit or any action taken or omitted by the Paying Agent under this
Agreement or any Letter of Credit (collectively, the “Indemnified Costs”);
provided, however, that the Borrower shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction.  In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 6.05 applies
whether any such investigation, litigation or proceeding is brought by the
Borrower or any other Person.
 
ARTICLE VII


 
GRANT OF SECURITY INTEREST; REMEDIES
 
SECTION 7.01. Grant of Security Interest
 
The Borrower hereby grants to the Lender a security interest in the Borrower’s
right, title and interest in and to the following, whether now owned or
hereafter acquired by the Borrower, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collateral”):
 
(a) the Collateral Account, all cash and security entitlements with respect to
all financial assets from time to time credited to the Collateral Account, and
all financial assets, and all dividends, distributions, return of capital,
interest, cash, instruments and other property, from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such cash or security entitlements or financial assets and all warrants,
rights or options issued thereon or with respect thereto; and
 
(b) all proceeds of, collateral for, income and other payments now or hereafter
due and payable with respect to, and supporting obligations relating to, any and
all of the Collateral (including, without limitation, proceeds, collateral and
supporting obligations that constitute property of the types described in clause
(a) of this Section 7.01) and, to the extent not otherwise included, all
(i) payments under insurance (whether or not the Lender is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Collateral, and
(ii) cash constituting proceeds of Collateral.
 
SECTION 7.02. Security for Obligations
 
The grant of the security interest set forth in Section 7.01 is made to the
Lender to secure the payment of all obligations of the Borrower under the
Transaction Documents, now or hereafter existing, whether direct or indirect,
absolute or contingent, and whether for Letter of Credit Loans, interest, fees,
costs, expenses or otherwise (all such obligations being the “Secured
Obligations”).
 
SECTION 7.03. Borrower Remains Liable
 
Anything herein to the contrary notwithstanding, (i) the Borrower shall remain
liable under the contracts and agreements included in the Collateral to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (ii) the exercise
by the Lender of any of the rights hereunder shall not release the Borrower from
any of its duties or obligations under the contracts and agreements included in
the Collateral and (iii) the Lender shall not (x) have any obligation or
liability to perform any of the obligations or duties of the Borrower under the
contracts and agreements included in the Collateral by reason of this Agreement
or (y) be obligated to perform any of the obligations or duties of the Borrower
thereunder.
 
SECTION 7.04. Control of the Collateral; Investments in the Collateral Account
 
(a) All Collateral shall be controlled (within the meaning of Section 9-106 of
the UCC in effect in the State of New York) by the Lender.
 
(b) Without limiting the rights and obligations of the Lender hereunder, the
Lender will, notwithstanding Section 9-207(c) of the UCC in effect in the State
of New York, have the right to:
 
(i) sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business, any and all of the Collateral,
free from any claim or right of any nature whatsoever of the Borrower, including
any equity or right of redemption by the Borrower; and
 
(ii) register any and all of the Collateral in the name of the Lender or its
nominee.
 
SECTION 7.05. Further Assurances
 
(a) The Borrower agrees that, at any time and from time to time, at the expense
of the Borrower, the Borrower will promptly execute and deliver all further
instruments and documents, and take all further action that the Lender may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Lender to exercise
and enforce its rights and remedies hereunder with respect to any
Collateral.  Without limiting the generality of the foregoing, the Borrower
will, upon the reasonable request of the Lender, (i) execute or authenticate and
file such financing or continuation statements or amendments thereto, and such
other instruments or notices, as may be necessary or desirable, or as the Lender
may reasonably request, in order to perfect and preserve the security interests
granted or purported to be granted hereby, (ii) take all action necessary to
ensure that the Lender has control of Collateral consisting of deposit accounts
and/or securities accounts as provided in Sections 9-104 and 9-106 of the UCC,
and (iii) deliver to the Lender evidence that all other action that the Lender
may deem reasonably necessary or desirable from time to time in order to perfect
and protect the security interest created by the Borrower under this Agreement
has been taken.  The Borrower hereby authorizes the Lender to file one or more
financing or continuation statements, and amendments thereto, relating to all or
any part of the Collateral.  The Borrower ratifies its authorization for the
Lender to have filed such financing statements, continuation statements or
amendments filed prior to the date hereof.
 
(b) The Borrower will not, without the prior written consent of the Lender
(after having given the Lender not less than thirty days’ prior written notice
thereof in accordance with Section 8.02 and after having executed and delivered
to the Lender such further instruments and documents in connection therewith as
may be reasonably requested by the Lender pursuant to this Section 7.05), change
its jurisdiction of organization or its name.
 
(c) The Borrower shall defend the Collateral against all claims and demands of
all Persons at any time claiming any interest therein that is, or in a manner
which is, adverse to the Lender.
 
(d) The Borrower shall not sell, lease, transfer, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any security interest in or option
with respect to, directly or indirectly (or agree to any of the foregoing at any
future time), all or any portion of the Collateral.
 
(e) The Borrower shall not deposit any funds in respect of, or proceeds from,
any Collateral into any account other than the Collateral Account.
 
SECTION 7.06. Lender Appointed Attorney-in-Fact
 
The Borrower hereby irrevocably, upon the occurrence and during the continuation
of any Default or Event of Default, appoints the Lender the Borrower’s
attorney-in-fact, with full authority in the place and stead of the Borrower and
in the name of the Borrower or otherwise, from time to time in the Lender’s
discretion, to take any action and to execute any instrument that the Lender may
deem necessary or advisable to accomplish the purposes of this Agreement (such
power being coupled with an interest).
 
SECTION 7.07. Lender May Perform
 
If the Borrower fails to perform any agreement contained herein, the Lender may,
but without any obligation to do so and without notice, itself perform, or cause
performance of, such agreement, if an Event of Default then exists; and the
reasonable expenses of the Lender incurred in connection therewith shall be
payable by the Borrower pursuant to Section 7.10.
 
SECTION 7.08. Reasonable Care
 
The powers conferred on the Lender hereunder are solely to protect its interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers.  The Lender shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which an ordinary person
accords its own property, it being understood that the Lender shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any Collateral, other than (a) the safe custody of any
Collateral in its possession, (b) the accounting for monies actually received by
it under this Agreement and (c) the application of monies in accordance with
this Agreement.
 
SECTION 7.09. Remedies
 
In the event that any Event of Default shall have occurred and be continuing,
then:
 
         (a) The Lender may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC in
effect in the State of New York (whether or not such UCC applies to the affected
Collateral) and also may:  (i)  with notice as specified in the next succeeding
sentence unless Article 9 of such UCC permits sale without notice, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Lender’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Lender may deem commercially
reasonable, and (ii) exercise any and all rights and remedies of the Borrower
under or in connection with the Collateral, or otherwise in respect of the
Collateral, including, without limitation, (A) any and all rights of the
Borrower to demand or otherwise require payment of any amount in respect of the
Collateral and (B) exercise all other rights and remedies with respect to the
Collateral, including, without limitation, those set forth in Section 9-607 of
such UCC.  The Borrower agrees that at least ten days’ notice to the Borrower
provided in accordance with Section 8.02, sent after the occurrence of an Event
of Default, of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.  The Lender
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given.  The Lender may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.
 
          (b) Any cash held by or on behalf of the Lender and all cash proceeds
received by or on behalf of the Lender in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral shall be
applied by the Lender to reimburse itself for the Secured Obligations.  Any
surplus of such cash or cash proceeds held by or on the behalf of the Lender and
remaining after reimbursement in full of all the Secured Obligations shall be
paid over to the Borrower or to whomsoever may be lawfully entitled to receive
such surplus.
 
          (c) All payments received by the Borrower in respect of the Collateral
shall be received in trust for the benefit of the Lender, shall be segregated
from other funds of the Borrower and shall be forthwith paid over to the Lender
in the same form as so received (with any necessary endorsement).
 
          (d) The Lender may, without notice to the Borrower except as required
by law and at any time or from time to time, charge, set-off and otherwise apply
all or any part of the Secured Obligations against any funds held with respect
to the Collateral or in any other deposit account.
 
SECTION 7.10. Indemnity and Expenses
 
          (a) The Borrower agrees to indemnify, defend and save and hold
harmless the Lender and its officers, directors, employees, agents and advisors
(each, an “Indemnified Party”) from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or resulting from this Agreement or the Collateral
(including, without limitation, enforcement of this Agreement), except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.
 
          (b) The Borrower will upon demand pay to the Lender the amount of any
and all reasonable expenses, including, without limitation, the reasonable fees
and expenses of its counsel and of any experts and agents, that the Lender may
incur in connection with (i) the administration of this Article VII, (ii) the
custody or preservation of, or the sale of, collection from or other realization
upon, any of the Collateral, (iii) the exercise or enforcement of any of the
rights of the Lender hereunder or (iv) the failure by the Borrower to perform or
observe any of the provisions hereof.
 
SECTION 7.11. Continuing Security Interest; Assignments
 
This Article VII shall create a continuing security interest in the Collateral
and shall (a) subject to Section 7.12, remain in full force and effect until the
later of (i) the Termination Date and (ii) the date of payment in full, in cash,
of the Secured Obligations, (b) be binding upon the Borrower and its successors
and assigns and (c) inure to the benefit of the Lender and its successors,
transferees and assigns.  Without limiting the generality of the foregoing
clause (c), the Lender may assign or otherwise transfer all or a portion of its
rights and obligations under this Agreement (including all or any portion of a
Letter of Credit Loan held by it and all rights corresponding thereto under any
of the Transaction Documents) to any other person to the extent permitted under
Section 8.06, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to the Lender herein or otherwise, as
provided in Section 8.06.
 
SECTION 7.12. Release; Termination
 
Upon the earlier of (a) the later of (i) payment in full, in cash, of the
Secured Obligations then due and payable and (ii) the Termination Date and (b)
the consummation of any sale or foreclosure in respect of any of the Collateral
conducted by or under the direction of the Lender, the security interest granted
by this Article VII shall automatically terminate and the Collateral shall
automatically be released from such security interest but, in the case of the
foregoing clause (b), only to the extent of the Collateral disposed of in such
transaction, and only following the receipt by the Lender of the proceeds of
such disposition, and the Lender shall enter into such documentation as may be
reasonably requested by the purchaser of such Collateral and reasonably
acceptable to the Lender in order to evidence such release.  Upon the earlier
date referred to in the first sentence, the Borrower shall be entitled to the
return, upon its request and at its expense, of such of the Collateral as shall
not have been sold or otherwise applied pursuant to the terms hereof and the
Lender will enter into and deliver such documentation as shall be reasonably
requested by the Borrower, and as may be reasonably acceptable to the Lender, to
evidence such release, including UCC termination statements and such notices as
the Borrower may reasonably request, at the Borrower’s expense, to evidence and
confirm the release and discharge of the security interest granted by this
Article VII.  In the event that the Lender is required to refund any amounts to
the Borrower pursuant to Section 2.10(a), the amounts that are so refunded shall
automatically be released from the security interest granted by this Article VII
and the Lender shall enter into such documentation as may be reasonably
requested by the Borrower and reasonably acceptable to the Lender in order to
evidence such release, all at the expense of the Borrower.
 


 
ARTICLE VIII


 
MISCELLANEOUS
 
SECTION 8.01. Amendments, Etc
 
No amendment or waiver of any provision of the Transaction Documents, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Borrower and the
Lender and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
 
SECTION 8.02. Notices, Etc
 
All notices and other communications provided for hereunder shall be in writing
(including facsimile or other electronic transmission) and mailed or sent by
facsimile or email or delivered:
 
if to the Borrower, at its address at:
 
1000 Louisiana Street, Suite 5800
Houston, Texas 77002-5050
Attn:  Richard Evans, Vice President, Finance
Phone: (713) 767-0197
Fax: (713) 767-6636
E-mail: Rick.Evans@Dynegy.com


with a copy to:
 
Dynegy Holdings Inc.
 
Attn: J. Kevin Blodgett
 
Executive Vice President and General Counsel
 
1000 Louisiana Street, Suite 5800
 
Houston, Texas 77002-5050
 
Phone: (713) 507-6847
 
Fax: (713) 356-2185
 
E-mail: Kevin.Blodgett@Dynegy.com
 


 
if to the Lender or the Paying Agent, at its address at:
 
Morgan Stanley
 
1585 Broadway, 2nd Floor
 
New York, NY 10036
 
Attention Global Capital Markets
 
Brendan Johnson
Telephone:                      (212) 761-5345
Fax:                          (212) 507-0140
Email:                        brendan.johnson@morganstanley.com
 
Ryan Comerford
Telephone:                      (914) 225-1602
Fax:                          (914) 225-9301
Email:                       ryan.comerford@morganstanley.com
 


Morgan Stanley Capital Group
c/o Morgan Stanley Bank, N.A.
One Utah Center
201 South Main Street, 5th Floor
Salt Lake City, Utah 84111
Attn: Letter of Credit Department
Email:                      DHI-CCLC@ms.com
Telephone:    (801) 236-3655
Fax:       (212) 507-5010
 
with a copy to:
 
Morgan Stanley Capital Group Inc.
 
2000 Westchester Ave
 
Purchase, NY 10577
 
Attention Kevin Collins/Trang Price
Telephone:       (914) 225-4367/ (914) 225-4532
Fax:          (914) 225-9308/(914) 750-1480
Email:                                kevin.collins@morganstanley.com
   trang.price@morganstanley.com


or as to each such party at such other address as shall be designated by such
party in a written notice to the other party hereto.  All such notices and other
communications shall be effective when received during business hours.  Delivery
by electronic communication or telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Agreement
shall be effective as delivery of an original executed counterpart thereof.
 
SECTION 8.03. No Waiver; Remedies
 
No failure by the Lender to exercise, and no delay in exercising, any right
under this Agreement shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under this Agreement preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
SECTION 8.04. Costs and Expenses; Indemnification
 
(a)  The Borrower agrees to pay on demand all reasonable costs and expenses of
the Lender in connection with the enforcement of the Transaction Documents and
the preparation, negotiation, execution and delivery of the facility
contemplated by the Transaction Documents and any related documents and any
amendment, modification or waiver of any provision hereof or thereof, whether in
any action, suit or litigation, or any bankruptcy, insolvency or other similar
proceeding affecting creditors’ rights generally (including, without limitation,
the reasonable fees and expenses of a single counsel for the Lender with respect
thereto).
 
(b)           The Borrower will indemnify and hold the Lender and its officers,
directors, affiliates, employees, attorneys and agents (each, an “Indemnified
Party”) harmless from and against any and all claims, liabilities, losses,
damages, costs and expenses, including without limitation, reasonable attorneys’
fees and disbursements, other dispute resolution expenses (including fees and
expenses in preparation for a defense of any investigation, litigation or
proceeding) and costs of collection that arise out of or in connection with:


(i) the issuance of any Letter of Credit,
 
(ii) any payment or action taken or omitted to be taken in connection with any
Letter of Credit (including any action or proceeding seeking (i) to restrain any
drawing under such Letter of Credit, (ii) to compel or restrain the payment of
any amount or the taking of any other action under such Letter of Credit, (iii)
to compel or restrain the taking of any action under this Agreement, or (iv) to
obtain similar relief (including by way of interpleader, declaratory
judgment,  attachment, or otherwise), regardless of who the prevailing party is
in any such action or proceeding),
 
(iii) the enforcement of this Agreement, or
 
(iv) any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto government or governmental authority or any other cause
beyond the Lender’s control,
 
except to the extent such claim, liability, loss, damage, cost or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence or willful
misconduct.
 
SECTION 8.05. Binding Effect
 
This Agreement shall, subject to the provisions of Section 3.01, become
effective when it shall have been executed by the Borrower and the Lender and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lender.
 
SECTION 8.06. Assignments and Participations
 
The Lender may, with the prior written consent of the Borrower (which consent
may not be unreasonably withheld or delayed) during any period in which no
Default or Event of Default shall have occurred and be continuing, and upon the
occurrence and during the continuance of any Default or Event of Default without
any consent of or notice to the Borrower, assign to one or more assignees all or
a portion of its rights (but not its obligations) under the Transaction
Documents (including, without limitation, all or a portion of the Letter of
Credit Loans owing to it).  Any such assignment that requires the prior written
consent of the Borrower under this Section 8.06 but was made without such
consent shall be void.  For the avoidance of any doubt, the Lender agrees that
any assignment permitted by this Agreement shall not relieve the Lender of its
obligations hereunder.  The Lender may, at any time, without any consent of or
notice to the Borrower, sell participations to one or more Persons in or to all
or a portion of its rights and obligations under the Transaction Documents
(including, without limitation, all or a portion of the Letter of Credit Loans
owing to it).
 
SECTION 8.07. Set-off
 
(a)  When an Event of Default is continuing, any amount payable to the Borrower
pursuant to either (i) this Agreement or the Letter Agreement and/or (ii) any
other obligations between the Borrower and MSCG or any of its affiliates or
instruments or undertakings issued or executed by MSCG or any of its affiliates
to, or in favor of, the Borrower, will, at the option of MSCG, be reduced by its
setoff against any amounts payable (whether at such time or in the future or
upon the occurrence of  a contingency) by the Borrower pursuant to either (i)
this Agreement or the Letter Agreement or (ii) any other obligations between the
Borrower and MSCG or any of its affiliates or instruments or undertakings issued
or executed by the Borrower to, or in favor of, MSCG and any of its
affiliates.  The Lender will give notice to the Borrower in accordance with
Section 8.02 of any setoff effected under this Section 8.07.
 
(b) For this purpose, any amounts set off under this Section 8.07 (or the
relevant portion of such amount) may be converted by the Lender into the
currency in which the other is denominated at the rate of exchange at which such
party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.
 
(c) If an obligation is unascertained, the Lender may in good faith estimate
that obligation and setoff in respect of the estimate, subject to the relevant
party accounting to the other when the obligation is ascertained.
 
(d) Nothing in this Section 8.07 shall be effective to create a security
interest.  This Section 8.07 shall be without prejudice and in addition to any
right of setoff, combination of accounts, lien or other right to which any party
is at any time otherwise entitled (whether by operation of law, contract or
otherwise).
 
SECTION 8.08. Execution in Counterparts
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery by electronic communication or telecopier of
an executed counterpart of a signature page to this Agreement shall be effective
as delivery of an original executed counterpart of this Agreement.
 
SECTION 8.09. No Liability of the Lender
 
The Borrower assumes all risks on the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit.  Neither the Lender nor any of its officers or directors shall be liable
or responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith; (b)
the validity, sufficiency or genuineness of documents, or of any endorsement(s)
thereon, even if such documents should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged; or (c) payment by the
Lender against presentation of documents that do not comply with the terms of
any Letter of Credit, including failure of any documents to bear any reference
or adequate reference to any Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except only that the Borrower shall have a claim against the Lender, and the
Lender shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by the Lender’s failure to exercise reasonable care when determining
whether a draft and other document presented under any Letter of Credit appear,
on their face, to be in strict compliance with the terms and conditions thereof,
in accordance with, and to the extent set forth in, this Section 8.09, the UCP
or ISP98 (in either case, as applicable to such Letter of Credit), and Article 5
of the UCC as in effect in the State of New York.
 
SECTION 8.10. Jurisdiction, Etc
 
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America sitting in the
Borough of Manhattan, New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to the Transaction
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in the Transaction Documents shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
in the courts of any jurisdiction.
 
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to the Transaction Documents to which it is a party
in any New York State or Federal court.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
SECTION 8.11. Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
SECTION 8.12. Waiver of Jury Trial
 
Each of the Borrower, the Lender and the Paying Agent irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to either of the
Transaction Documents, the Letter of Credit Loans, the Letters of Credit or the
actions of the Lender or the Paying Agent in the negotiation, administration,
performance or enforcement thereof.
 



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
DYNEGY HOLDINGS INC.

 
 
By
/s/ Richard Evans

 
 
Name:  Richard Evans

 
 
Title:  Vice President, Finance

 
MORGAN STANLEY CAPITAL GROUP INC.,
 
as Lender and Paying Agent
 
 
By
/s/ Nancy King

 
 
Name:  Nancy A. King

 
 
Title:  Vice President

 



 
 
 

--------------------------------------------------------------------------------

 

Exhibit A – Form of Letter of Credit




STANDBY LETTER OF
CREDIT                                                                                                                     DATE:


ISSUER:       MORGAN STANLEY CAPITAL GROUP INC.
  2000 WESTCHESTER AVE
  PURCHASE, NEW YORK 10577
  ATTENTION: LETTER OF CREDIT DEPARTMENT
  TELEPHONE: (801) 236-3655
          FAX: (212) 507-5010


BENEFICIARY:          (NAME, ADDRESS, AND)
         CONTACT PERSON AND
         HIS/HER DEPARTMENT AND
         TELEPHONE AND FAX NUMBERS)


BENEFICIARY
ACCOUNT NUMBER:


BENEFICIARY BANK AND
ROUTING INFORMATION:




GENTLEMEN:


BY THE ORDER OF DYNEGY HOLDINGS INC.


APPLICANT
ADDRESS:                      [1000 LOUISIANA STREET, SUITE 5800
HOUSTON, TEXAS 77002-5050]


EXPIRATION DATE:  ____________, 20__




WE, MORGAN STANLEY CAPITAL GROUP INC. (THE “ISSUER”), ISSUE THIS IRREVOCABLE
STANDBY LETTER OF CREDIT NUMBER _______________ (THE “LETTER OF CREDIT”) IN
FAVOR OF _______________________ (THE “BENEFICIARY”) FOR THE ACCOUNT OF DYNEGY
HOLDINGS INC. (THE “APPLICANT”), FOR AN AMOUNT OF U.S. $____________________
(AMOUNT IN WORDS AND 00/100 UNITED STATES DOLLARS) EFFECTIVE IMMEDIATELY AND
EXPIRING AT THE CLOSE OF BUSINESS AT THE OFFICE OF THE ISSUER, 2000 WESTCHESTER
AVENUE, PURCHASE, NEW YORK 10577 (THE “ISSUER’S OFFICE”) ON _______, _______
(THE “EXPIRATION DATE”).  WE UNDERSTAND THIS LETTER OF CREDIT IS ISSUED RELATIVE
TO THE OBLIGATIONS OF THE [INSERT ONE OF THE FOLLOWING: DYNEGY HOLDINGS INC.,
DYNEGY MARKETING AND TRADE, LLC, DYNEGY POWER MARKETING INC. OR DYNEGY GAS
IMPORTS, LLC] UNDER _________________ AGREEMENT, DATED ________, _______ (THE
“RELEVANT CONTRACT”) BETWEEN THE BENEFICIARY AND THE [INSERT ONE OF THE
FOLLOWING: DYNEGY HOLDINGS INC., DYNEGY MARKETING AND TRADE, LLC, DYNEGY POWER
MARKETING INC. OR DYNEGY GAS IMPORTS, LLC].


FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE  AT SIGHT AND PAYABLE AT SIGHT
IN THE MANNER AND TO THE ACCOUNT AS SET FORTH HEREIN WHEN ACCOMPANIED BY ONE OR
MORE OF THE FOLLOWING STATEMENTS DATED AND SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE BENEFICIARY   (SIGNED AS SUCH) AND PRESENTED TO THE ISSUER
AT THE ISSUER’S OFFICE:


1.  
“WE HEREBY CERTIFY THE COMMERCIAL INVOICE(S) PRESENTED TO SUPPORT THIS
DRAWING:  HAS/HAVE BEEN PRESENTED TO [INSERT ONE OF THE FOLLOWING: DYNEGY
HOLDINGS INC., DYNEGY MARKETING AND TRADE, LLC, DYNEGY POWER MARKETING INC. OR
DYNEGY GAS IMPORTS, LLC] AND REFLECT AMOUNTS WHICH WERE PROPERLY CALCULATED IN
COMPLIANCE WITH THE TERMS OF THE RELEVANT CONTRACT UNDER WHICH THE INVOICE(S)
WAS/WERE RENDERED.   THE INVOICE(S) WAS/WERE NOT PAID WHEN DUE, AND REMAIN PAST
DUE AND UNPAID, AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE
RELEVANT CONTRACT, AT THE TIME OF THIS DRAWING AND THEREFORE WE DEMAND PAYMENT
IN THE AMOUNT OF U.S.$____________________ UNDER  MORGAN STANLEY CAPITAL GROUP
INC. LETTER OF CREDIT NO. ____________________.”



 
SUCH STATEMENT TO BE PRESENTED TO THE ISSUER TOGETHER WITH A COPY OF SUCH
COMMERCIAL INVOICE(S) MARKED:  “PAST DUE AND UNPAID”.
 
 
OR


 
2.  
“AN EVENT OF DEFAULT, AS DEFINED IN THE RELEVANT CONTRACT, HAS OCCURRED AND IS
CONTINUING WITH RESPECT TO [INSERT ONE OF THE FOLLOWING: DYNEGY HOLDINGS INC.,
DYNEGY MARKETING AND TRADE, LLC, DYNEGY POWER MARKETING INC. OR DYNEGY GAS
IMPORTS, LLC] UNDER THE RELEVANT CONTRACT; NO EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING WITH RESPECT TO THE BENEFICIARY OF MORGAN STANLEY CAPITAL GROUP
INC. LETTER OF CREDIT NO. _________________; AND THE AMOUNT BEING DEMANDED IS
EQUAL TO OR LESS THAN THE AMOUNT OWED BY [INSERT ONE OF THE FOLLOWING: DYNEGY
HOLDINGS INC., DYNEGY MARKETING AND TRADE, LLC, DYNEGY POWER MARKETING INC. OR
DYNEGY GAS IMPORTS, LLC] TO THE BENEFICIARY UNDER THE RELEVANT CONTRACT, WHICH
AMOUNT IS PAST DUE, AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE
RELEVANT CONTRACT; THEREFORE, THE BENEFICIARY DEMANDS PAYMENT OF $______________
UNDER MORGAN STANLEY CAPITAL GROUP INC. LETTER OF CREDIT NO.
______________________.”



 
        OR



3.  
“AN EARLY TERMINATION DATE, AS DEFINED IN THE RELEVANT CONTRACT, HAS BEEN
DESIGNATED AS THE RESULT OF AN EVENT OF DEFAULT, TERMINATION EVENT OR ANY
SIMILAR EVENT, AND [INSERT ONE OF THE FOLLOWING: DYNEGY HOLDINGS INC., DYNEGY
MARKETING AND TRADE, LLC, DYNEGY POWER MARKETING INC. OR DYNEGY GAS IMPORTS,
LLC] HAS FAILED TO MAKE PAYMENTS IN AN AGGREGATE AMOUNT OF $________________.
THE AMOUNT IS PAST DUE AND OWING TO THE BENEFICIARY IN ACCORDANCE WITH THE TERMS
OF THE RELEVANT CONTRACT, AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED
IN THE RELEVANT CONTRACT, AND NO EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING
WITH RESPECT TO THE BENEFICIARY OF MORGAN STANLEY CAPITAL GROUP INC. LETTER OF
CREDIT NO._______________; THEREFORE, THE BENEFICIARY DEMANDS PAYMENT OF
$________________ UNDER MORGAN STANLEY CAPITAL GROUP INC. LETTER OF CREDIT NO.
_____________________.”





SPECIAL CONDITIONS:


PARTIAL AND MULTIPLE DRAWINGS ARE PERMITTED.


THE AMOUNT OF THIS LETTER OF CREDIT WILL BE AUTOMATICALLY REDUCED, WITHOUT
AMENDMENT, AT THE TIME OF, AND BY THE AMOUNT OF, EACH OF THE FOLLOWING:


(A)           EACH DRAWING UNDER THIS LETTER OF CREDIT; AND


(B)           EACH TRANSFER TO THE BENEFICIARY BY OR AT THE DIRECTION OF THE
ISSUER AS PAYING AGENT FOR THE APPLICANT.


ALL ISSUING CHARGES ARE FOR THE ACCOUNT OF THE APPLICANT.  ALL PAYMENTS TO THE
BENEFICIARY HEREUNDER SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS TO THE
ACCOUNT SPECIFIED FOR THE BENEFICIARY HEREIN.


FACSIMILE PRESENTATION OF DRAWING DOCUMENTS IS ACCEPTABLE WITH ORIGINAL
DOCUMENTS FORWARDED BY OVERNIGHT COURIER SERVICE.  FOR PURPOSE OF THIS CLAUSE
THE FOLLOWING FASCIMILE NUMBER IS TO BE UTILIZED (212) 507-5010 WITH PHONE
NOTIFICATION TO (801) 236-3655.


WE MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT
RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY.


THIS LETTER OF CREDIT IS NOT TRANSFERABLE AND NEITHER THIS LETTER OF CREDIT NOR
ANY RIGHTS UNDER IT MAY BE ASSIGNED BY BENEFICIARY.


THIS LETTER OF CREDIT MAY NOT BE AMENDED, CHANGED OR MODIFIED WITHOUT THE
EXPRESS WRITTEN CONSENT OF THE APPLICANT, THE  BENEFICIARY AND THE ISSUER,
EXCEPT AS PROVIDED ABOVE WITH RESPECT TO AUTOMATIC REDUCTION OF THE AMOUNT OF
THIS LETTER OF CREDIT; PROVIDED, HOWEVER, THE AMOUNT AVAILABLE FOR DRAWING UNDER
THIS LETTER OF CREDIT MAY BE REDUCED FROM TIME TO TIME BY WRITTEN INSTRUCTIONS
TO US EXECUTED BY BOTH APPLICANT AND BENEFICIARY.


 
 
 
IF A COMPLYING PRESENTATION IS MADE TO THE ISSUER AT THE ISSUER’S OFFICE PRIOR
TO 12:00 NOON (NEW YORK CITY TIME) ON A BUSINESS DAY (AS HEREINAFTER DEFINED),
THEN ISSUER SHALL, PRIOR TO CLOSE OF BUSINESS ON THE SECOND FOLLOWING BUSINESS
DAY, MAKE PAYMENT IN IMMEDIATELY AVAILABLE FUNDS.  IF A COMPLYING PRESENTATION
IS MADE AT OR AFTER 12:00 NOON (NEW YORK CITY TIME) ON A BUSINESS DAY, THEN
ISSUER SHALL, PRIOR TO CLOSE OF BUSINESS ON THE THIRD FOLLOWING BUSINESS DAY,
MAKE PAYMENT IN IMMEDIATELY AVAILABLE FUNDS.  AS USED HEREIN, “BUSINESS DAY”
MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR A LEGAL HOLIDAY IN NEW YORK CITY.



 
 
WE HEREBY ENGAGE WITH YOU THAT DOCUMENTS PRESENTED UNDER AND IN CONFORMITY WITH
THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED ON
PRESENTATION IF PRESENTED AT THE ISSUER’S OFFICE ON OR BEFORE THE EXPIRATION
DATE OF THIS LETTER OF CREDIT.

 


THIS LETTER OF CREDIT SETS FORTH IN FULL OUR UNDERTAKING, AND SUCH UNDERTAKING
SHALL NOT IN ANY WAY BE MODIFIED, AMENDED, AMPLIFIED OR LIMITED BY REFERENCE TO
THE RELEVANT CONTRACT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT; AND ANY
SUCH REFERENCE SHALL NOT BE DEEMED TO INCORPORATE HEREIN BY REFERENCE ANY
DOCUMENT, INSTRUMENT OR AGREEMENT.


THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES,
INTERNATIONAL CHAMBER OF COMMERCE (ICC) PUBLICATION No. 590 (“ISP98”) AND AS TO
MATTERS NOT ADDRESSED BY THE ISP98 SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION,
ARTICLE 5 OF THE UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK).


PLEASE ADDRESS ALL CORRESPONDENCE REGARDING THIS LETTER OF CREDIT TO THE
ATTENTION OF THE LETTER OF CREDIT DEPARTMENT, MORGAN STANLEY CAPITAL GROUP INC.,
C/O MORGAN STANLEY BANK, N.A.  ONE UTAH CENTER, 201 SOUTH MAIN STREET, 5TH
FLOOR, SALT LAKE CITY, UTAH 84111, TELEPHONE: (801) 236-3655, FACSIMILE: (212)
507-5010, INCLUDING THE LETTER OF CREDIT NUMBER MENTIONED ABOVE.


ALL INQUIRIES REGARDING THIS LETTER OF CREDIT AND ALL CORRESPONDENCE AND
REQUESTS FOR DRAWINGS UNDER THIS LETTER OF CREDIT SHOULD BE DIRECTED TO THE
LETTER OF CREDIT DEPARTMENT AT THE PHONE NUMBER OR ADDRESS REFERENCED ABOVE, AS
APPLICABLE.


FOR TELEPHONE ASSISTANCE, PLEASE CONTACT THE LETTER OF CREDIT DEPARTMENT AT
(801) 236-3655, AND HAVE THIS LETTER OF CREDIT NUMBER AVAILABLE.


VERY TRULY YOURS,


MORGAN STANLEY CAPITAL GROUP INC.




BY:  ______________________________
         TITLE:














 







A-
 
 
 

--------------------------------------------------------------------------------

 

Exhibit B – Application and Agreement for Letter of Credit


Application and Agreement for Irrevocable Standby Letter of Credit
TO: Morgan Stanley Capital Group, Inc.


 
NOTE:  To properly complete this document the “TAB” key must be used to navigate
to and from all form fields.

 
Please type applications to ensure legibility and accuracy.  Handwritten
applications will not be accepted.

 
 
We reserve the right to return applications for clarification.

 
Date:  mm/dd/yyyy
 
The undersigned Applicant hereby requests Morgan Stanley Capital Group, Inc.
(“MSCG”) to issue an Irrevocable Standby Letter of Credit (the “Credit”)
substantially as set forth below.  In issuing the Credit, MSCG is expressly
authorized to make such changes from the terms herein below set forth as it, in
its sole discretion, may deem advisable.
       
Applicant (Full Name & Address):
Advising Bank (Designate name & address only if desired):
   
     
     
     
     
     
     
     
     
     
     
     
     
   
Beneficiary (Full Name & Address):
Amount in Figures: (All Credits must be in US $)
   
     
     
     
     
     
     
     
   
Amount in Words:
   
     
   
Expiration Date:
mm/dd/yyyy
         
Credit to be available for payment against Beneficiary’s draft(s) at sight drawn
on MSCG or its correspondent at MSCG’s option accompanied by the following
documents:
 
A statement, issued on the letterhead of the Beneficiary, purportedly signed by
an authorized individual, stating that (please state below wording to appear on
the statement):
 
     
 
Issue substantially in form of attached specimen.
   




 
 
 

--------------------------------------------------------------------------------

 

APPLICANT WARRANTS THAT NO TRANSACTION INVOLVED IN THIS APPLICATION, IF ANY, IS
IN VIOLATION OF U.S. TREASURY FOREIGN ASSETS CONTROL REGULATIONS OR ANY
APPLICABLE LAW.
 
Each Applicant signing below affirms that it has fully read and agrees to this
Application and to Applicant’s Facility and Security Agreement which is referred
to as the “Agreement.” In consideration of  MSCG’s issuance of the Credit, the
Applicant agrees to be bound by this Application and the Agreement.  MSCG may
forward documents to Applicant if specified above, in one mail.  Applicant
understands and agrees that this Credit will be subject to the Uniform Customs
and Practice for Documentary Credits of the International Chamber of Commerce,
Publication 600 or any subsequent version currently in effect and in use by MSCG
(“UCP”) or to the International Standby Practices of the International Chamber
of Commerce, Publication 590 or any subsequent version currently in effect and
in use by MSCG (“ISP98”), at MSCG’s discretion.
 
Name of Applicant:
     
Address:
     
Customer Contact:
          
Email Address:
     
Authorized Signature (Title):
Authorized Signature (Title):
 
Phone Number:
(   )    -    
 
MSCG USE ONLY
 
Approved (Authorized Signature):
X
Date:
Approved (Print name and title):
     
City:
     
Phone #:
(   )    -    
Employee Email
     
We have interpreted this Standby Letter of Credit as a Financial obligation.
Other (please explain):
     
For any questions regarding this transaction, please
contact:    Approver    Applicant Directly    Other
Specify:
     








B-
 
 
 

--------------------------------------------------------------------------------

 

Exhibit C – Form of Guaranty




[Missing Graphic Reference]
1585 BROADWAY
NEW YORK, NY  10036-8293



__________ __, 200-


UNCONDITIONAL AND IRREVOCABLE GUARANTEE OF MORGAN STANLEY


To:           Counterparty


Ladies and Gentlemen:


We, Morgan Stanley, a Delaware corporation  hereby unconditionally and
irrevocably guarantee to you, as primary obligor and not merely as surety, the
due and punctual payment by MS Entity (together with its successors and
permitted assigns, the “Guaranteed Party”) of any and all sums of money (subject
solely to the limit referred to below) which may from time to time be due by the
Guaranteed Party to you under the Irrevocable Letter of Credit [No. XXX] (as
amended, supplemented or restated from time to time, the “Letter of Credit”)
issued pursuant to the Facility and Security Agreement among Dynegy Holdings
Inc. and the Guaranteed Party dated as of __________ __, 2010 (as amended,
supplemented or restated from time to time, the “Facility Agreement”), and we
undertake to pay to you upon demand all such sums which may from time to time be
owing to you by the Guaranteed Party under such Letter of Credit but which are
unpaid.  Morgan Stanley hereby agrees that we shall pay all reasonable costs,
fees and expenses (including reasonable attorneys' fees and disbursements)
incurred by you in successfully enforcing our obligations under this guarantee.
This guarantee is a guarantee of payment and not of collectibility.


This guarantee will also unconditionally and irrevocably guarantee to you (on
the same terms as set forth herein), as primary obligor and not merely as surety
(but without duplication), the due and punctual payment by any affiliated entity
of the Guaranteed Party of any and all sums of money which may from time to time
be due by the such affiliated entity as obligor under a letter of credit issued
in replacement of the Letter of Credit in accordance with the terms of the
Facility Agreement.


It is understood that our total liability in respect of this guarantee at any
date shall not exceed [$ amount] payable to you under the Letter of Credit;
provided that such total liability shall not on any date exceed the amount
available for drawing under the Letter of Credit on such date plus any costs,
fees and expenses payable hereunder.


We agree that our obligations hereunder with respect to the Letter of Credit
shall be unconditional and will not be discharged except by complete payment of
the amounts payable under such Letter of Credit, irrespective of any claim as to
the Letter of Credit’s validity, regularity or enforceability, or the lack of
authority of the Guaranteed Party to execute or deliver the Letter of Credit; or
any change in or amendment to the Letter of Credit; or any waiver or consent by
you with respect to any provisions thereof; or the absence of any action to
enforce the Letter of Credit, or the recovery of any judgment against the
Guaranteed Party or of any action to enforce a judgment against the Guaranteed
Party under the Letter of Credit; or any similar circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
generally.


We waive diligence, presentment, demand on the Guaranteed Party for payment or
otherwise (except as provided hereinabove), filing of claims, requirement of a
prior proceeding against the Guaranteed Party and protest or notice, except as
provided for in the Letter of Credit with respect to amounts payable by the
Guaranteed Party thereunder. If at any time payment under the Letter of Credit
is rescinded or must be otherwise restored or returned by you upon the
insolvency, bankruptcy or reorganization of the Guaranteed Party or otherwise,
our obligations hereunder with respect to such payment shall be reinstated upon
such restoration or return being made by you.


We represent to you as of the date hereof that:


1.  
we are duly organized and validly existing under the laws of the jurisdiction of
our incorporation and have full power and legal right to execute and deliver
this guarantee and to perform the provisions of this guarantee on our part to be
performed;



2.  
the execution, delivery and performance of this guarantee have been and remain
duly authorized by all necessary corporate action and do not contravene any
provision of our certificate of incorporation or by-laws or any law, regulation
or contractual restriction binding on us or our assets;



3.  
all consents, authorizations, approvals and clearances (including, without
limitation, any necessary exchange control approval) and notifications, reports
and registrations requisite for the due execution, delivery and performance of
this guarantee have been obtained from or, as the case may be, filed with the
relevant governmental authorities having jurisdiction and remain in full force
and effect and all conditions thereof have been duly complied with and no other
action by, and no notice to or filing with, any governmental authority having
jurisdiction is required for such execution, delivery or performance; and



4.  
this guarantee is legal, valid and binding obligation enforceable against us in
accordance with its terms except as enforcement hereof may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors' rights or by general equity principles.



So long as no amount is then due but unpaid under the Letter of Credit or this
guarantee, this guarantee shall expire [Insert expiry date of Letter of
Credit].    Such expiration or termination shall not, however, affect or reduce
Morgan Stanley's obligation hereunder for any liability of the Guaranteed Party
incurred
prior to such expiration or termination.

 
 
 

--------------------------------------------------------------------------------

 



This guarantee shall be governed by and construed in accordance with the laws of
the State of New York.


Sincerely,


MORGAN STANLEY
 


By:           



C-
 
 
 

--------------------------------------------------------------------------------

 

Exhibit D – Amendment Request


Application and Agreement for Amendment to Irrevocable Standby Letter of Credit
TO: Morgan Stanley Capital Group, Inc.


 
NOTE:  To properly complete this document the “TAB” key must be used to navigate
to and from all form fields.

 
Please type applications to ensure legibility and accuracy.  Handwritten
applications will not be accepted.

 
 
We reserve the right to return applications for clarification.

 
Date:  mm/dd/yyyy
 
The undersigned Applicant hereby requests Morgan Stanley Capital Group, Inc.
(“MSCG”) to amend an existing Irrevocable Standby Letter of Credit (the
“Credit”) substantially as set forth below.  In amending the Credit, MSCG is
expressly authorized to make such changes from the terms herein below set forth
as it, in its sole discretion, may deem advisable.
       
Applicant (Full Name & Address):
Advising Bank of existing Credit (Designate name & address only if desired):
   
     
     
     
     
     
     
     
     
     
     
     
     
   
Beneficiary of  existing Credit (Full Name & Address):
Total Amount in Figures of amended Credit: (All Credits must be in US $):
   
     
     
     
     
     
     
     
   
Total Amount in Words of amended Credit:
   
     
   
No. of existing Credit:
 
Expiration Date of existing Credit:
mm/dd/yyyy
 
         
The following amendments are hereby requested by Applicant:
 




 
 
 

--------------------------------------------------------------------------------

 

APPLICANT WARRANTS THAT NO TRANSACTION INVOLVED IN THIS APPLICATION, IF ANY, IS
IN VIOLATION OF U.S. TREASURY FOREIGN ASSETS CONTROL REGULATIONS OR ANY
APPLICABLE LAW.
 
Each Applicant signing below affirms that it has fully read and agrees to this
Application and to Applicant’s Facility and Security Agreement which is referred
to as the “Agreement.” In consideration of  MSCG’s issuance of the Credit, or
the Amendment, as the case may be, the Applicant agrees to be bound by this
Application and the Agreement.  MSCG may forward documents to Applicant if
specified above, in one mail.  Applicant understands and agrees that this Credit
will be subject to the Uniform Customs and Practice for Documentary Credits of
the International Chamber of Commerce, Publication 600 or any subsequent version
currently in effect and in use by MSCG (“UCP”) or to the International Standby
Practices of the International Chamber of Commerce, Publication 590 or any
subsequent version currently in effect and in use by MSCG (“ISP98”), at MSCG’s
discretion.
 
Name of Applicant:
     
Address:
     
Customer Contact:
          
Email Address:
     
Authorized Signature (Title):
Authorized Signature (Title):
 
Phone Number:
(   )    -    
 
MSCG USE ONLY
 
Approved (Authorized Signature):
X
Date:
Approved (Print name and title):
     
City:
     
Phone #:
(   )    -    
Employee Email
     
Other (please explain):
     
For any questions regarding this transaction, please
contact:    Approver    Applicant Directly    Other
Specify:
     










D-
(NY) 13391/017/LCFACILITY/Dynegy.Variable.LC.Facility.DOC
 
 

--------------------------------------------------------------------------------

 

Exhibit E – Anti-Money Laundering Form


Attachment A – Required Prior to Submitting Application


USA Patriot Act Notice:

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions and subsidiaries to
obtain, verify, and record information that identifies each person or entity
that may have funds transferred to them. Beneficiary must provide Morgan Stanley
Capital Group, Inc. information requested, such as name, address, tax
identification number, and other corporate information, including business
organizational documents, such as Articles of Incorporation, or other
identifying documents.


The following must be completed in full and contain the required documentation
for each Beneficiary prior to submitting the Letter of Credit application.


DATA REQUIREMENTS
BENEFICIARY
Exact Beneficiary Legal Name
 
Legal Business Address
 
Gov’t ID #  /  ID Type
 
Country of Organization
 
Legal Form
 
Gaming Entity? (Yes / No)
 
Politically Exposed Person (Yes/No)
 



BENE    BENEFICIARY’S REQUIRED DOCUMENTS  -  1 & 3   or    2 & 3


          1. Beneficiary’s Formation Documents: e.g. Partnership Agreement, or
Trust Agreement



Or     OR


         2. Beneficiary’s Disclosure Document: e.g. Annual Report, Offering
Memorandum, & Articles of Association, Articles of  Incorporation



&     &


         3. Beneficiary’s List of Principals/Directors/Trustees: e.g. List of
Principles/Directors/Trustees (depending on entity) on letterhead










E-
 
 
 

--------------------------------------------------------------------------------

 
